PER CURIAM:
Barry P. Grass appeals the district court’s orders accepting the magistrate judge’s recommendations and denying relief in his civil action alleging claims against his former employer and physician. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Grass v. Eastern Assoc. Coal. Co., No. 2:05-cv-00496, 2006 WL 771911 (S.D.W. Va. Mar. 23, 2006; filed Aug. 28, 2006, 2006 WL 2527810 & entered Aug. 30, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.